EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Musone on 2/17/2022. 

The application has been amended as follows: 
The following claims have been amended:

 1.       (Currently Amended)
Amend claim 1 lines 8-9 to recite “based on the first hole location and a location of the third hole 

Amend claim 1 line 10 to recite “uploading the axial and the radial scale factor to the robot”

3. 	(Currently Amended) The method of manufacturing of claim 1, wherein the designated scaled location is a trailing edge, root slot, or a leading edge of a ceramic core of a turbine blade.  

4.	 (Currently Amended) The method of manufacturing of claim 1, wherein the cutting of the designated scaled location along the ceramic core is processed in an oval shape 

5. 	(Cancelled) 


Reasons for Allowance
2.		The following is an examiner’s statement of reasons for allowance: 

Regarding to claims 1-4,  Applicant has amended the claims to overcome the 112 rejections previously indicated in the Non-Final rejection mailed 11/10/21, which was the only rejection of record.  The instant application is therefore allowed for reasons previously indicated in the Non-final rejection. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726